DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-29 are pending, claims 23-29 have been withdrawn from consideration (readable on non-elected Group 2 and Species 1 and 3-4), and claims 1-22 are currently under consideration for patentability under 37 CFR 1.104. 

Election/Restrictions
Applicant’s election without traverse of Group 1 and species 2, readable on claims 1-22) in the reply filed on 08/08/2022 is acknowledged.
Claim 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2 and Species 1 and 3-4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a control unit” in claims 1 and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “to expel a predetermined volume of liquid” is unclear in the context of the claim. The claim previously recites “activate a flow of the at least one of the liquid or the gas”. It is unclear if the predetermined volume that is expelled is only liquid or gas.
Regarding claim 19, the limitation “activate a second flow of the gas” is unclear. It is unclear how there can be an activation of the second flow of the same gas into the channel. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041), in view Hartoumbekis (US 2011/0152776) and Yoshida (US 2013/0053643).
Regarding claim 1, Suehara discloses an apparatus (1, figure 1 | 6, figure 4), comprising: a cylindrical portion (210, figure 4) including: a channel (210L, figure 4) configured to receive an instrument (100, figure 4); and an outlet (210A or 210B, figure 4) configured to deliver at least one of a liquid or a gas (gas F1 or liquid F2 [0101]) into the channel to clean a distal end of the instrument when the instrument is disposed in the channel (cleaning device [0091]). Suehara is silent regarding the outlet being angled retrograde such that the at least one of the liquid or the gas is directed back toward the distal end of the instrument; and a control unit configured to automatically activate delivery of the at least one of the liquid or the gas in response to the distal end of the instrument being withdrawn proximally of the outlet.  
Hartoumbekis teaches an instrument cleaning apparatus with a nozzle (26, figure 2) that faces proximally to direct fluid ([0032]) towards the distal end of the endoscope (see figure 3).
Yoshida teaches an endoscope system (see figure 1) with a trocar (26, figure 1). An air-supply/water-supply device (18, figure 1) controls the supply of cleaning solution and cleaning gas to the endoscope (12, figure 1). Control part (74, figure 1) controls the opening/closing of the first and second solenoid valves (68 and 70, figure 4) control the supply of the cleaning solution and the cleaning gas supplied from the air-supply/water-supply device. A processor device (14, figure 5) has an automatic detecting part (90, figure 5), which detects when the endoscope is inserted into or removed from the insertion path of the trocar ([0066]). When the automatic detecting part determines the endoscope to be present inside the trocar, a detection signal is outputted to the control part of the air-supply/water-supply device to be in an ON state ([0066]). In the ON state, the cleaning solution or the cleaning gas is supplied ([0067]). Alternatively, an optical sensor may be provided inside the trocar to detect whether the endoscope is inside the trocar ([0080]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the outlet of Suehara to face proximally as taught by Hartoumbekis. Doing so would direct fluid towards the distal end of the endoscope (see figure 3). Additionally, it would have been obvious to one of ordinary skill in the art before the time of filing to modify the apparatus of Suehara to include the optical sensor (located near the liquid and/or gas outlets), air-supply/water-supply device, and processor device as taught by Yoshida. Doing so would provide an automatic detection of the instrument in the apparatus and supply water and/or gas to the apparatus to clean the instrument ([0066]-[0067]; Yoshida). The modified apparatus would have the outlet being angled retrograde ([0032]; figure 3; Hartoumbekis) such that the at least one of the liquid or the gas is directed back toward the distal end of the instrument; and a control unit (this element is interpreted under 35 USC 112f as a microcontroller, general purpose computer, workstation, mainframe computer system [0074] | processor device 14, figure 5; Yoshida) configured to automatically activate delivery of the at least one of the liquid or the gas ([0066]-[0067]; Yoshida) in response to the distal end of the instrument being withdrawn proximally of the outlet (the modified apparatus would have the optical sensor near the outlet to detect when the instrument is in the channel and near the outlet to be cleaned; [0080] Yoshida | [0107]-[0108]; Suehara).  
Regarding claim 8, Suehara further discloses a coaxial cylinder (230, figure 4; Suehara) surrounding at least a portion of the cylindrical portion, the coaxial cylinder defining a substantially cylindrical channel (see S1 and S2, figure 4) extending to the outlet.  
Regarding claim 9, Suehara further discloses an inlet (see flow of F from 82 into S2, figure 4; Suehara) in fluid communication with the substantially cylindrical channel of the coaxial cylinder.  
Regarding claim 12, Suehara and Hartoumbekis and Yoshida disclose all of the features in the current invention as shown above for claim 1. They are silent regarding a switch configured to control the delivery of the at least one of the liquid or the gas, the switch being located separate from the cylindrical portion.  
Yoshida further teaches an operation button for manually operating supply/stop of the cleaning solution and the cleaning gas ([0060]).
It would have been obvious to modify the apparatus of Suehara and Hartoumbekis and Yoshida to further include an operation button on the endoscope/instrument for manually operating the supply/stop of the cleaning solution and the cleaning gas (see 47, figure 1). Doing so would provide manual operation of supply/stop of liquid and gas ([0060]; Yoshida). The modified apparatus would have a switch (47, figure 10 configured to control the delivery of the at least one of the liquid or the gas ([0060]; Yoshida), the switch being located separate from the cylindrical portion (see 47, figure 1).  

Claim(s) 2-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) and Hartoumbekis (US 2011/0152776) and Yoshida (US 2013/0053643) as applied to claim 1 above, and further in view of Merril (US 2006/0161045).
Regarding claim 2, Suehara and Hartoumbekis and Yoshida disclose all of the features in the current invention as shown above for claim 1. Yoshida further teaches an optical sensor provided insider the apparatus to detect whether the endoscope is inside the trocar ([0080]). They are silent regarding one or more sensors (i.e., the “more”) configured to detect when the distal end of the instrument is proximal of the outlet.  
Merril teaches an apparatus for controlling force applied to and for manipulation of a surgical tool (abstract) when it is inserted into a working channel (see figure 1b). Sensors can be used to sense the position and/or amount of motion of working channel tool to determine insertion distance ([0025]).
It would have been obvious to modify the apparatus of Suehara, Hartoumbekis, and Yoshida to have a plurality of sensors along the channel as taught by Merril. Doing so would sense the position of the instrument ([0025]; Merril). The modified apparatus would have one or more sensors (optical sensors [0025]; Merril) configured to detect when the distal end of the instrument is proximal of the outlet (sense the position [0025]).  
Regarding claim 3, Yoshida and Merril further teach the one or more sensors include at least one of: a magnetic sensor, a magnetic reed switch, an optical sensor (optical sensor [0080]; Yoshida | optical sensors [0025]; Merril), or a Hall sensor.  
Regarding claim 4, Yoshida and Merril further teach the one or more sensors includes at least one sensor disposed near a distal end of the cylindrical portion and near the outlet (the modified apparatus would have an optical sensor near the outlet to detect when the instrument is in the channel and near the outlet to be cleaned; [0066]-[0067] Yoshida).  
Regarding claim 5, Merril further teaches the one or more sensors includes a plurality of sensors (sensors [0025]; Merril) disposed at different positions along a longitudinal length of the cylindrical portion (the modified apparatus would have sensors along the length of the cylindrical portion in order to sense the position of the instrument [0025]; Merril).  
Regarding claim 6, Yoshida and Merril further teaches the one or more sensors includes a first sensor disposed near the outlet and a second sensor disposed proximal of the first sensor (the modified apparatus would have one optical sensor near the outlet to detect when the instrument is in the channel and near the outlet to be cleaned; [0066]-[0067] Yoshida | the modified apparatus would have sensors along the length of the cylindrical portion in order to sense the position of the instrument [0025]; Merril | the second sensor can be disposed proximal to the first sensor).  
Regarding claim 7, Yoshida and Merril further teach the one or more sensors includes a sensor configured to deactivate the delivery of the at least one of the liquid or the gas when the instrument is inserted distally past the sensor (when the tip surface is not present inside the trocar…an OFF state [0066]; Yoshida).  
Regarding claim 10, Yoshida further teaches the control unit is configured to activate the delivery of the at least one the liquid or the gas by: activating a delivery of the gas when the distal end of the instrument is at a first position in the channel (tip surface…inside the trocar…ON state [0066]; ON state…valve…open state [0067]). Suehara, Hartoumbekis and Yoshida are silent regarding activating a delivery of the liquid when the distal end of the instrument is at a second position in the channel, the second position being different from the first position.  
Merril teaches an apparatus for controlling force applied to and for manipulation of a surgical tool (abstract) when it is inserted into a working channel (see figure 1b). Sensors can be used to sense the position and/or amount of motion of working channel tool to determine insertion distance ([0025]).
It would have been obvious to modify the apparatus of Suehara, Hartoumbekis, and Yoshida to have a plurality of sensors along the channel as taught by Merril. Doing so would sense the position of the instrument ([0025]; Merril). The modified apparatus would activating a delivery of the liquid when the distal end of the instrument is at a second position in the channel (the modified apparatus would have sensors along the length of the cylindrical portion in order to sense the position of the instrument [0025]; Merril | the second sensor can be disposed near the liquid outlet; see 210B, figure 4; Suehara | tip surface…inside the trocar…ON state [0066]; ON state…valve…open state [0067]; Yoshida), the second position being different from the first position ([0025]; Merril).  
Regarding claim 11, Yoshida further teaches the first position is closer to the outlet then the second position (the modified apparatus would have the optical sensor in the first position closer to the outlet to detect when the instrument is in the channel and near the outlet to be cleaned; [0080] Yoshida | the modified apparatus would have sensors along the length of the cylindrical portion in order to sense the position of the instrument [0025]; Merril | the second position can be further away from the outlet than the first position).  

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable Suehara (US 2015/0190041) and Hartoumbekis (US 2011/0152776) and Yoshida (US 2013/0053643) as applied to claim 1 above, and further in view of Stearns (US 2014/0188038).
Regarding claim 13, Suehara, Hartoumbekis, and Yoshida disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the outlet is disposed at a distance of up to about 4.5 cm from a distal end of the cylindrical portion.  
Stearns teaches a trocar with one or more nozzles longitudinally spaced from one another ([0014]). The nozzles can be spaced apart from one another by a distance of 1 mm, 15 cm or at any 1 mm increment therebetween, as necessary to achieve the desired flow characteristics ([0014])
It would have been obvious to modify the apparatus of Suehara, Hartoumbekis, and Yoshida to have the nozzles/outlets longitudinally spaced apart as taught by Stearns. Doing so would allow for a desired flow characteristic through the trocar ([0014]). The modified apparatus would have the outlet is disposed at a distance of up to about 4.5 cm from a distal end of the cylindrical portion (the gas outlets are at/close to the distal end, and the outlets (210A and 210B, figure 4; Suehara) are positioned from one another by a distance of 1 mm, 15 cm or at any 1 mm increment therebetween [0014]; Stearns | therefore the outlet (210B, figure 4) can be positioned within about 4.5 cm or 45 mm of the distal end of the trocar).
Regarding claim 14, Suehara, Hartoumbekis, and Yoshida disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the outlet has a diameter of between about 0.1 mm and about 3.0 mm.  
Stearns teaches the nozzle can have a thickness between 0 and 10/10000 inch or 2/1000 inch ([0107]). The nozzle thickness can vary as desired ([0107]).
It would have been obvious to vary the diameter of the outlet to be between 0 and 10/1000 inch (0.01 inch) as desired ([0107]). Doing so would provide a desired outlet diameter ([0107]). The modified outlet has a diameter of between about 0.1 mm and about 3.0 mm (between 0 and 0.254 mm [0107]).  

Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041), in view of Yoshida (US 2013/0053643).
Regarding claim 15, Suehara discloses an apparatus (1, figure 1 | 6, figure 4), comprising: a cylindrical portion (210, figure 4) including: a channel (210L, figure 4) configured to receive an instrument (100, figure 4); and one or more outlets (210A or 210B, figure 4) each configured to deliver at least one of a liquid or a gas (gas F1 or liquid F2 [0101]) into the channel to clean a distal end of the instrument when the instrument is disposed in the channel (cleaning device [0091]). Suehara is silent regarding an optical sensor disposed within the cylindrical portion and being configured to detect when the distal end of the instrument is proximal of the one or more outlets; and a control unit operatively coupled to the optical sensor, the control unit configured to automatically activate, in response to detecting that the distal end of the instrument is proximal of the one or more outlets, flow of the at least one of the liquid or the gas into the channel via the one or more outlets.  
Yoshida teaches an endoscope system (see figure 1) with a trocar (26, figure 1). An air-supply/water-supply device (18, figure 1) controls the supply of cleaning solution and cleaning gas to the endoscope (12, figure 1). Control part (74, figure 1) controls the opening/closing of the first and second solenoid valves (68 and 70, figure 4) control the supply of the cleaning solution and the cleaning gas supplied from the air-supply/water-supply device. A processor device (14, figure 5) has an automatic detecting part (90, figure 5), which detects when the endoscope is inserted into or removed from the insertion path of the trocar ([0066]). When the automatic detecting part determines the endoscope to be present inside the trocar, a detection signal is outputted to the control part of the air-supply/water-supply device to be in an ON state ([0066]). In the ON state, the cleaning solution or the cleaning gas is supplied ([0067]). Alternatively, an optical sensor may be provided inside the trocar to detect whether the endoscope is inside the trocar ([0080]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the apparatus of Suehara to include the optical sensor (located near the liquid and/or gas outlets), air-supply/water-supply device, and processor device as taught by Yoshida. Doing so would provide an automatic detection of the instrument in the apparatus and supply water and/or gas to the apparatus to clean the instrument ([0066]-[0067]; Yoshida). The modified apparatus would have an optical sensor (optical sensor [0080]; Yoshida) disposed within the cylindrical portion and being configured to detect when the distal end of the instrument is proximal of the one or more outlets (the modified apparatus would have the optical sensor near the outlet to detect when the instrument is in the cylindrical portion and near the outlet to be cleaned; [0080] Yoshida); and a control unit (this element is interpreted under 35 USC 112f as a microcontroller, general purpose computer, workstation, mainframe computer system [0074] | processor device 14, figure 5; Yoshida) operatively coupled to the optical sensor, the control unit configured to automatically activate, in response to detecting that the distal end of the instrument is proximal of the one or more outlets, flow of the at least one of the liquid or the gas into the channel via the one or more outlets ([0066]-[0067]; Yoshida).  
Regarding claim 16, Suehara and Yoshida further disclose the control unit is configured to activate a flow of the gas into the channel before activating a flow of the liquid into the channel ([0106]; Suehara). The modified apparatus would activate ([0066]-[0067]; Yoshida) the flow of gas first, then the flow of liquid.  
Regarding claim 17, Suehara and Yoshida further disclose the control unit is configured to activate a flow of the gas into the channel after activating a flow of the liquid into the channel ([0113]; Suehara). The modified apparatus would activate ([0066]-[0067]; Yoshida) the flow of liquid first, then the flow of gas.  
Regarding claim 18, Yoshida further teaches the control unit is configured to activate a flow of the at least one of the liquid or the gas to expel a predetermined volume of liquid into the channel (detection timing [0066]; Yoshida | the amount of time the liquid or gas is flowing would expel a predetermined volume).  
Regarding claim 19, Suehara and Yoshida further disclose the control unit is configured to: activate a first flow of the gas into the channel (tip surface…inside the trocar…ON state [0066]; ON state…valve…open state [0067]; Yoshida); activate a flow of liquid into the channel after activating the first flow of gas ([0106]; Suehara); and activate a second flow of the gas into the channel after activating the flow of the liquid (see 112b rejection above; cleaning solution or the cleaning gas is injected [0067]).  
Regarding claim 20, Suehara further discloses a distal end of the cylindrical portion is disposable within a body cavity (see figure 4; Suehara), and the control unit is further configured to activate a flow of the gas to insufflate the body cavity (the flow of the gas is capable of insufflating the body cavity).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) and Yoshida (US 2013/0053643) as applied to claim 15 above, and further in view of Hartoumbekis (US 2011/0152776).
Suehara and Yoshida disclose all of the features in the current invention as shown above in claim 15. They are silent regarding the outlet is angled retrograde such that the at least one of the liquid or the gas is directed back toward the distal end of the instrument.  
Hartoumbekis teaches an instrument cleaning apparatus with a nozzle (26, figure 2) that faces proximally to direct fluid ([0032]) towards the distal end of the endoscope (see figure 3).
It would have been obvious to modify the outlet of Suehara and Yoshida to face proximally as taught by Hartoumbekis. Doing so would direct fluid towards the distal end of the endoscope (see figure 3). The modified outlet the outlet is angled retrograde ([0032] Hartoumbekis) such that the at least one of the liquid or the gas is directed back toward the distal end of the instrument (see figure 3).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) and Yoshida (US 2013/0053643) as applied to claim 15 above, and further in view of Merril (US 2006/0161045).
Suehara and Yoshida disclose all of the features in the current invention as shown above in claim 15. They are silent regarding a second sensor disposed within the cylindrical portion at a location proximal of the optical sensor.
Merril teaches an apparatus for controlling force applied to and for manipulation of a surgical tool (abstract) when it is inserted into a working channel (see figure 1b). Sensors can be used to sense the position and/or amount of motion of working channel tool to determine insertion distance ([0025]).
It would have been obvious to modify the apparatus of Suehara and Yoshida to have a plurality of sensors along the channel as taught by Merril. Doing so would sense the position of the instrument ([0025]; Merril). The modified apparatus would have a second sensor disposed within the cylindrical portion at a location proximal of the optical sensor (the modified apparatus would have sensors along the length of the cylindrical portion in order to sense the position of the instrument [0025]; Merril | the second sensor can be disposed proximal of the optical sensor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 25, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795